Citation Nr: 0032057	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 25, 1994, for 
the grant of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active duty for training from May 1982 to 
June 1982 and from June 1983 to August 1983.  He also had 
active service from October 1989 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana.  In that 
determination, the RO granted a 100 percent evaluation to the 
veteran's service-connected paranoid schizophrenia 
disability, effective July 25, 1994.  The veteran disagreed 
with the effective date assigned, and this appeal ensued.  


FINDINGS OF FACT

1.  By a January 1991 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder, of which the veteran was informed by a February 8, 
1991 letter.  He did not file a timely notice of disagreement 
and the decision became final.  

2.  The RO received the veteran's VA Form 21-526 on February 
18, 1992, which did not identify the benefit being sought 
other than an "injury".

3.  On February 27, 1992, the RO received the veteran's VA 
Form 21-4138, on which he indicated his desire to "refile" 
his VA claim, thereby evidencing an intent to reopen his 
claim of service connection for a psychiatric disorder.   

4.  In a July 1993 rating decision, the RO denied the 
veteran's application to reopen the previously denied claim 
of service connection for a psychiatric disorder, from which 
the veteran perfected an appeal.  

5.  In a June 1998 rating decision, the RO granted 
entitlement to service connection for paranoid schizophrenia, 
evaluated as 50 percent disabling, effective from July 25, 
1994.  

6.  In an October 1998 rating decision, the RO granted a 100 
percent evaluation for paranoid schizophrenia, effective from 
July 25, 1994.   


CONCLUSION OF LAW

The criteria for an effective date of February 27, 1992 for 
the grant of service connection for paranoid schizophrenia 
are met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.102, 3.155, 3.400, 20.201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the October 1998 rating decision, the RO established a 100 
percent evaluation for the service-connected paranoid 
schizophrenic disability, effective July 25, 1994.  The 
veteran, though, contends that the effective date should be 
earlier, and specifically identified March 1990 as an 
appropriate effective date.  Generally, the effective date of 
an award based on a reopened claim of compensation is the 
latter of two alternative dates - the date of receipt of the 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q) and (r).  The veteran filed his original 
claim of entitlement to service connection for a psychiatric 
disorder in April 4, 1990, within one year of his separation 
from service.  The RO denied that claim in a January 1991 
rating decision and the veteran was notified of it by a 
February 8, 1991 letter.  He did not appeal and the rating 
decision became final on the expiration of the one-year 
period following issuance of the notification letter.  See 
38 C.F.R. § 20.200, 20.201, 20.302(a).  

On February 18, 1992, the RO received from the veteran a VA 
Form 21-526, wherein he identified the nature of the claimed 
disability as an "injury".  On February 27, 1992, the RO 
received from the veteran a VA Form 21-4138 on which he 
indicated he wanted to "refile" his VA claim.  Thereafter, 
the veteran submitted statements received in May, July, and 
August 1992 advancing his contentions.  From these statements 
and claims, the RO initially declined to reopen the 
previously denied claim in a July 1993 rating decision.  The 
veteran appealed, which eventually led to the grant of 
service connection in a June 1998 rating decision.  

VA must look to all communications from the appellant that 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The RO assigned an effective date of July 25, 1994 reasoning 
that a notice of disagreement received in October 1993 was to 
the denial of service connection for headaches and 
hypertension in the July 1993 rating decision, and not to the 
determination in that same rating decision to not reopen the 
previously denied psychiatric-disorder claim.  The RO also 
determined that the veteran's July 25, 1994 letter to the RO 
was not a notice of disagreement, but a request to reopen his 
claim.  Thus, when service connection for paranoid 
schizophrenia was granted, the RO determined that the 
appropriate effective date was July 25, 1994, the date of 
receipt of the application to reopen the previously denied 
claim.  

A notice of disagreement is a written communication from the 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result.  See 38 C.F.R. § 20.201.  In the 
present action, the RO did not interpret the statements 
submitted by the veteran or his representative in October 
1993 as a notice of disagreement as to the decision to not 
reopen the previously denied claim of service connection for 
a psychiatric disorder.  The RO also did not interpret a July 
11, 1994 substantive appeal or the July 25, 1994 statement by 
the veteran as a notice of disagreement, even though they 
were submitted within one year of notification of the August 
1993 rating decision.  The July 11, 1994 document accepted as 
a substantive appeal specifically referenced the issue of 
depression.  

The Board concludes that the notice of disagreement received 
in October 1993 cannot be construed as limited to the issues 
of hypertension and headaches.  The veteran stated that he 
disagreed with the decision without identifying specific 
issues and went on to note that he had experienced 
hypertension and headaches during service.  Because service 
connection was denied for more than one disability, if the 
veteran wished to appeal the denial of service connection as 
to only one of the disabilities then the notice of 
disagreement had to be clear.  38 C.F.R. § 20.201.  The July 
1993 rating decision, which the veteran received notice of in 
August 1993, addressed multiple issues, and the notice of 
disagreement did not clearly indicate a desire to appeal only 
specific issues, although the veteran did further note that 
he had experienced hypertension and headaches during service.  
Additionally, the statement received in October 1993 from the 
veteran's representative referenced the veteran's statement 
as a notice of disagreement as to the rating decision and 
also did not identify specific issues.  Finally, the July 11, 
1994 statement accepted as a substantive appeal clearly 
referenced the issue of depression.  Thus, because the notice 
of disagreement did not clearly delineate specific issues and 
the RO did not seek clarification of the issues appealed, the 
Board concludes that the veteran filed a timely notice of 
disagreement as to the July 1993 decision denying his 
application to reopen the previously denied psychiatric-
disorder claim.  

Thus, the last final rating decision as to the issue of 
entitlement to service connection for a psychiatric disorder 
was the January 1991 rating decision, of which the veteran 
was notified by a February 8, 1991 letter from the RO.  The 
veteran did not file a timely notice of disagreement as to 
that decision.  However, on February 18, 1992 the veteran 
filed another claim seeking entitlement to service connection 
for injuries and referencing his previous claim.  On February 
27, 1992, the veteran submitted a VA Form 21-4138, which 
stated "refile for VA claim."  The RO's July 1993 rating 
decision, which as noted in the paragraph's above led 
subsequently to the grant of service connection, noted that 
it was based on the veteran's statements received on February 
18, 1992 and February 27, 1992.  

The applicable regulations provide that a "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1.  An informal claim is any communication indicating an 
intent to apply for one or more benefits.  The benefit being 
sought must be identified.  38 C.F.R. § 3.155.  

Although the veteran submitted a claim form on February 18, 
1992, he did not specifically identify the benefit being 
sought.  He referred only to an "injury" that occurred at a 
military base.  His statement of February 27, 1992, though, 
expressed an intention to "refile" his claim.  With all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that the document received on February 27, 1992 was 
an application to reopen the previously denied claim of 
service connection for a psychiatric disorder.  The effective 
date of the grant of service connection cannot be earlier 
than the date VA received the application to reopen, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In this case, the RO received 
the veteran's application to reopen his claim on February 27, 
1992.  As a result the earliest effective date for the grant 
of entitlement to service connection for paranoid 
schizophrenia is February 27, 1992.  An effective date prior 
to February 27, 1992 is not warranted because the veteran's 
original claim received in April 1990 was denied by the RO in 
a January 1991 rating decision, which became final when the 
veteran did not file a timely notice of disagreement.  

The Board has carefully examined the record in order to 
determine whether there may be an inferred claim of clear and 
unmistakable error (CUE).  See 38 C.F.R. § 3.105(a); Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992).  The veteran 
alleged that he was discriminated against and that VA 
neglected his claim.  His assertions, however, essentially 
amount to no more than a disagreement as to how the facts 
were weighed or evaluated by the RO.  Therefore, the veteran 
has not alleged CUE within the meaning of the applicable law.  
See Crippen v. Brown, 9 Vet. App.  412, 417-418 (1996); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).


ORDER

An effective date of February 27, 1992 for the grant of 
entitlement to service connection for paranoid schizophrenia 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 7 -




- 4 -


